Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
Response to Amendment
	This office action is in response to the amendment filed on 8/26/2021. Currently claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 7/29/2021 (please note that discrepancy in dates between arguments and amendments is that an after-final rejection with arguments was submitted but not considered with a RCE being filed after), with respect to the previous rejections of claims 1-9, 11-14 and 16-19 under 35 USC 103(a) as being unpatentable over Bezzerides in view of Zalevsky in view of Eagle in view of Chachisvilis in view of Mulligan and claims 10,15 and 20 under 35 USC 103(a) as being unpatentable over Bezzerides in view of Zalevsky in view of Eagle in view of Chachisvilis in view of Mulligan in view of Hayes-Gill have been fully considered 
It’s important to note the reason applicant’s arguments overall are persuasive is based on applicant’s amended language independent claims 1, 11, 16 to specify that the clinically reviewed capillary refill waveforms “have undergone multiple clinical reviews by clinicians”. These amendments help overcome the prior art rejection discussed in the previous office action. The secondary reference of Mulligan which is relied upon to teach “an algorithm that is trained on clinically reviewed capillary waveforms” does not disclose capillary refill waveforms having undergone multiple clinical reviews by clinicians” as claimed. 

In addition to a claim amendment, applicant also makes the argument that Mulligan (the secondary referenced used to teach the limitation of algorithm of "clinically reviewed capillary refill waveforms" in the previous final rejection is non-analogous art to the primary reference of Bezzerides and applicant's invention.

As applicant argues:
"Further, as previously noted, Mulligan is directed to tools for assessing the effectiveness of cardiopulmonary resuscitation (CPR). See Mulligan, abstract. It is therefore respectfully suggested that the tools for measuring CPR effectiveness disclosed by Mulligan are not relevant to the use of capillary refill time to assess hydration. See MPEP 2141.01(a) (“In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention.” )." [see pg. 4-7 of applicant's arguments received on 7/29/2021].

Applicant's arguments here appear to repeat an argument used in a previous applicant's response received on 1/27/2021, without refuting examiner's response to this argument in a previous office action (office action mailed on 4/29/2021). Examiner's response to this argument is found on pages 4-5 of office action mailed on 4/29/2021 which is copied here:
"Both Mulligan and the applicant’s invention are to analogous art. While it is true that Mulligan does not directed to capillary refill time to assess hydration, the prior office action mailed on 11/27/2020 (hereafter known as prior office action) relied on other features besides capillary refill time that define both as being to analogous art. First both are directed to non-invasive diagnostics as outlined on pg. 8 of the prior office action. Applicant has never addressed why both the invention and the Mulligan reference belonging to non-invasive diagnostics still renders Mulligan as being non analogous, and thus, applicant’s argument is not persuasive. Additionally, even beyond this shared feature, both Mulligan and the applicant’s invention share even more features that can be relied upon to argue that both as belonging to analogous art. First, Mulligan and applicant’s invention are both directed to determining the hydration/dehydration of a user [see para 110 of Mulligan... “One exemplary technique for generating a model of a generic physiological state is described below with respect to FIG. 4, below, which provides a technique using a machine-learning algorithm to optimize the correlation between measured physiological parameters (such as PPG waveform data, to name one example) and physical states (e.g., various blood volume states” and “hydration and/or dehydration’)” and claims 1, 11, 16 of applicant’s invention]. Second, Mulligan [see para 26... “In some embodiments, the assessment can be based on a calculation (or estimation) of a patient's compensatory reserve index ("CRI,” also referred to herein and in the Related Applications as " cardiac reserve index" or "hemodynamic reserve index" ("HDRI")).”] and applicant’s invention are directed to the more specific subcategory of hemodynamic diagnostics. For these reasons this argument is not persuasive."

In short the argument made by the examiner as discussed in the final rejection mailed on 4/29/2021 (and above) is that Mulligan and the applicant's invention are directed to non-invasive diagnostics and both are directed to the hydration/dehydration of a user; and furthermore, both are directed to hemodynamic diagnostics. Thus, the two are analogous art. Applicant's arguments, do not refute this argument. Thus, for the same reasons as discussed above and in the previous office action, applicant's arguments are not persuasive.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Independent claims 1, 11 and 16 recite the limitations: 
“calculate a percent dehydration of the individual by application of the algorithm, with inputs to the algorithm including the capillary refill time and one or more additional parameters”

“calculating a percent dehydration of the individual by applying the algorithm, with inputs to the algorithm including the capillary refill time and one or more additional parameters”,
respectively.
These should be changed to:
“calculate a percentage of dehydration of the individual by application of the algorithm, with inputs to the algorithm including the capillary refill time and one or more additional parameters”
“calculate a percentage of dehydration of the individual by application of algorithm, with inputs to the algorithm including the capillary refill time and one or more additional parameters, the one or more additional parameters including the temperature of the digit”
“calculating a percentage of dehydration of the individual by applying the algorithm, with inputs to the algorithm including the capillary refill time and one or more additional parameters”,
respectively.
Appropriate correction is required.



 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “have undergone multiple clinical reviews by clinicians” is indefinite. Does applicant mean each set (ie each waveform) of capillary refill waveforms undergoes multiple clinical reviews by clinicians or do all of waveforms overall have multiple clinical reviews used (one set using clinical review method A, the next set using clinical review method B, etc...)? The intended interpretation taken for this examination, is that each set undergoes multiple clinical reviews by clinicians. This interpretation is supported in para 19 of applicant’s specification received on 1/13/2017 which states the following:
“For example, for each set of CR waveforms the system measures, multiple clinical reviews of the patient's CRT may be made and these clinical reviews are used to train the algorithms that interpret the waveform to determine a CRT. Similarly, the system may be calibrated to match actual clinical dehydration. For example, for each set of CR waveforms the system measures, a percent dehydration is computed from dehydrated and rehydrated weight. The percent dehydration along with the CR waveforms from many patients are used to train the algorithms that interpret the waveform to determine a percent dehydration.”
Regardless if this is the intended interpretation or not, the claims need to be amended to make it clear what is exactly being claimed by this indefinite limitation.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. However, the allowability is dependent on the interpretation taken for this examination.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is the broadest independent claim. Claim 1 recites a system for determining a hydration level that determines capillary refill time by using an algorithm trained on capillary refill waveforms. Claim 1 further specifies that the capillary refill waveforms undergo multiple clinical reviews by clinicians (understood to specify that each waveform undergoes multiple clinical reviews). Additionally, claim 1 further recites that the algorithm estimates a percentage of dehydration based upon dehydrated and rehydrated weights. Finally, claim 1 recites that this algorithm will provide a percent dehydration of the user. Independently, using capillary refill time to determine specifically capillary refill waveforms by multiple reviews by clinicians for each waveform (as this limitation is interpreted for this examination) along with the additional limitations recited in the claim. Thus, the combination of limitations is neither anticipated nor obviated in view of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792